DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
	The Amendment filed on 11/29/2021 has been entered.  Claims 1, 3, 4, 8, 10 and 18-20 have been amended.  Claims 1-20 are currently pending.  
	Regarding the 112 rejections to claims 1, 3, 4, 8, 10, 15, 18 and 19, the amendments to the claims have overcome the rejections.  
	References cited but not appearing in any current Form 892 may be found in previous Form 892’s or IDS’s.
Response to Arguments
	Applicant’s arguments filed on 11/29/2021 have been fully considered but they are considered moot.  Independent claims 1, 19 and 20 have been amended to include subject matter and limitations that were not presented in the original claims examined.  Thus, the claim rejections based on the prior art have been amended to include art to meet the amended claim limitation and/or previously presented art has been further analyzed to meet the claim limitations.  
	Applicant argues that Simmons fails to teach a buttress arranged to removably secure to an inside surface of the first portion of the strap assembly.  (Applicant’s remarks dated 11/09/2021, page 10).  Applicant argues that rather than being secured within a pocket of a panel, the buttress of the claimed orthopedic device is arranged to removably secure to an 
	Applicant argues that Einarsson fails to teach a film located on at least one of the first and second straps, the film inhibiting the stretching of the at least one first and second straps.  .  (Applicant’s remarks dated 11/09/2021, page 12).  Applicant argues that regions 46 and 44 of Einarsson are integrally molded together and that the film of the orthopedic device is not molded or integrally formed with the at least one of the first and second straps.  (Applicant’s remarks dated 11/09/2021, page 12).  Examiner respectfully submits that the claims do not limit the film to film that is not integrally molded.  Therefore, for at least this reason the argument is not persuasive. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 and 10-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Simmons (US 2004/0153017) in view of Gaylord (US 7004919) and in further view of Abe (JP 2009233149A).
Regarding claim 1, Simmons discloses a patellofemoral support 10 (brace 10), comprising: a sleeve 12 (leg encircling sleeve 12 [including bands 20, 40, 46 [0033]), Fig. 2) having an opening 22 (anterior opening 22, [0024]); a strap assembly 14 (tensioning strap 14, [0033]) having a strap base (see annotated Fig. 2 below, a portion from which first and second portions extend; see also Applicant’s specification [92], Fig. 12), first portion 56, 58, 60, 62  (substantially V-shaped portion 56 [V 56] including V branches 60, 62 and base 58 (Fig. 1), [0033], also see annotated Fig. 2 below) 

    PNG
    media_image1.png
    582
    540
    media_image1.png
    Greyscale


hingedly secured to the sleeve (see hinge in annotated Fig. 2 above; a base 58 of the V 56 is secured to the lateral portion of central band 20, preferably with stitching, the V 56 extends across the anterior portion of the central band, such that the base 58 of the V 56 overlies the rounded bases of the buttress 38, Fig. 1, [0034]), and a second portion (annotated Fig. 2) comprising first and second straps 64, 66 (proximal elongate arm 64, distal elongate arm 56, [0035] extending from the first portion to helically extend about the sleeve,[0036]) and 

    PNG
    media_image2.png
    546
    564
    media_image2.png
    Greyscale



Simmons does not disclose wherein the buttress has first and second sections arranged to extend from the inside surface of the first portion of the strap assembly.
Gaylord teaches an analogous patellofemoral support 10 (support, brace 10, Fig, 4A, col. 6, lines 9-21) having an analogous strap assembly  (see annotated Fig. 3 below) 

    PNG
    media_image3.png
    332
    597
    media_image3.png
    Greyscale


having an analogous first strap 20 and an analogous second strap 20 (tensioning arms 20, col. 6, lines 9-21) each having an analogous first portion hingedly secured to a sleeve (annotated Fig. 3, col. 7, lines 44 – col. 8, line 4), an analogous buttress 13 having an arcuate shape (Fig. 3, col. 7, lines 15-25) and having an analogous  first and second sections (see sections formed by dividing line in annotated Fig. 3) located between analogous first and second ends (annotated Fig. 3), the buttress arranged to extend from the inside surface of the first portion of the strap assembly (col. 6, line 57- col. 7, line 3; col. 7, lines 26-43). 
It would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to provide that the buttress of the patellofemoral support of Simmons is arranged to extend from the inside surface of the first portion of the strap assembly, as taught by Gaylord, in order to provide an improved patellofemoral support that provides an alternative mechanism that facilitates attachment of the buttress.  

Simmons in view of Gaylord discloses the invention as described above. 
Simmons in view does not disclose the first section having a greater height than the second section. 
Abe teaches an analogous patellofemoral support (Fig. 1, [0023]) having an analogous sleeve 10 (joint protection supporter 10) and an analogous buttress 20 with an arcuate shape (Fig. 1) with analogous first and second ends (see annotated Fig. 1 below),

    PNG
    media_image4.png
    766
    583
    media_image4.png
    Greyscale

 and analogous first and second sections (see annotated Fig. 5 below [bottom view]), 

    PNG
    media_image5.png
    468
    424
    media_image5.png
    Greyscale


the first section 23 (bulging portion 23, [0023]) having a greater height than the second section (projection 24 and surface on which projection is disposed see in Fig. 5; annotated Fig. 5 shows a bottom view of the support which shows first section 23 has a greater height than second section 24).
It would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to provide that the first section of the buttress of the patellofemoral support of the combination of Simmons and Gaylord has a greater height than and extending from a surface of the second section, as taught by Abe, in order to provide an improved patellofemoral support that facilitates reducing the load on the patella and provide an improved fit (Abe, [0023]).

Regarding claim 3, Simmons in view of Gaylord and in further view of Abe discloses the invention as described above and Simmons further discloses wherein the first and second straps 64, 66 

    PNG
    media_image6.png
    713
    745
    media_image6.png
    Greyscale

and parallel to an axis of the sleeve (see annotated Simmons Fig. 1 below with first strap line 64 labelled)

    PNG
    media_image7.png
    602
    490
    media_image7.png
    Greyscale

Regarding claim 10, Simmons in view of Gaylord and in further view of Abe discloses the invention as described above and Simmons further discloses wherein at least one of the first and second straps 64, 66 extends from the first portion 56, 58 of the strap assemblyApplication No.: 16/722,737 Art Unit: 3786 Attorney Docket No.: 19793.609.15/18circumferentially about the sleeve 12 to the first portion such that a first end 72 of the at least one of the first and second straps 64, 66 removably secures to a landing 46 on the 
Regarding claim 11, Simmons in view of Gaylord and in further view of Abe discloses the invention as described above and Simmons further discloses at least one of the first and second straps 64, 66 extends from the first portion 56, 58, 60, 62 of the strap assembly circumferentially about the sleeve by at least 300° (see Simmons Figs. 1 and 3 which shows ends 72 of first and second straps 56 58 extending more than 360° as the ends extend past base 58 of first portion 56,58.
Regarding claim 12, Simmons in view of Gaylord and in further view of Abe discloses invention as described above and Simmons further discloses the first portion 56, 58 extends from one of a medial (medial edge 34, Simmons [0034], see Simmons annotated Fig. 2 below) or lateral side of the sleeve (Simmons annotated Fig. 2, it follows that the opposing side to medial edge 34 is lateral; 


    PNG
    media_image8.png
    551
    545
    media_image8.png
    Greyscale

first portion 56, 58, 60, 62 [V shaped portion 56 including V branches 60, 62 and base 58] extend from the lateral side, Simmons Fig. 3) and the at least one of the first and second straps helically extends toward a proximal edge or a distal edge of the sleeve (see annotated Simmons Fig. 1 above where ends 72 of straps 62 and 64 extend helically towards a proximal edge or a distal edge).




    PNG
    media_image9.png
    405
    330
    media_image9.png
    Greyscale

Regarding claim 14, Simmons/Gaylord/Abe discloses the invention as described above and further discloses wherein the buttress defines a flat portion having opposed flat surfaces along first and second sides of the buttress (see annotated Abe Fig. 2 below), 

    PNG
    media_image10.png
    491
    342
    media_image10.png
    Greyscale


the first peripheral edge bordering the flat portion (see annotated Abe Fig. 2 above and annotated Fig. 1 below).

    PNG
    media_image11.png
    462
    423
    media_image11.png
    Greyscale

	Regarding claim 15, Simmons/Gaylord/Abe discloses the invention as described above and further discloses wherein the second side of the buttress is flat (see Abe, annotated Fig 2 above) and adapted to secure to the strap assembly (see annotated Simmons Fig. 2 above with regard to claim 1 showing inside surface; a proximal branch 60 (Fig. 1) of the V 56 [first portion of strap assembly] overlies the proximal portion of the buttress 38 , and a distal branch 62 overlies the distal portion of the buttress 38, [0034]; a proximal elongate arm 64 is secured to and extends from an end of the distal V branch 60 and a distal elongate arm 66 is secured to and extends from an end of the distal V branch 62 [0035]; arms 64, 66 are secured to the V branches 60, 62, [0035]; the arms 64, 66 are adapted to wrap around the sleeve 12 and ends are securable to anchor bands, [0036]; it follow that the buttress [having first and second sides] which is overlied by the V-branch 56 [first portion of strap assembly] is adapted to secure to the strap assembly).
	Regarding claim 16, Simmons/Gaylord/Abe discloses the invention as described above and further discloses wherein the buttress defines a transitional portion (see Abe, annotated Fig. 7 below)

    PNG
    media_image12.png
    508
    471
    media_image12.png
    Greyscale

extending from the flat portion (Abe, annotated Fig. 7 above) to a protruding portion (Abe, annotated Fig. 7 above).
	Regarding claim 17, Simmons/Gaylord/Abe discloses the invention as described above and further discloses wherein the buttress defines at least one series of ribs  (ridges next to notches 25, [0026]; see Abe annotated Fig. 7 below; rib is defined as a part or element similar in function or appearance to a rib esp a structural or supporting member, dictionary.com; notches absorb strain ([0026] and thus support; ridges similar in function and appearance to rib [similar to short ribs]) 

    PNG
    media_image13.png
    508
    471
    media_image13.png
    Greyscale

extending from the first peripheral edge toward the second peripheral edge (Abe, annotated Fig. 7 above).
	Regarding claim 18, Simmons, Gaylord, Abe discloses the invention as described above and further discloses wherein the at least one series of ribs is formed from a thickness of at least the flat portion (see Abe, annotated Fig. 7 below), 


    PNG
    media_image14.png
    508
    493
    media_image14.png
    Greyscale

the at least one series of ribs extending along the first and second sides (first side see in Abe annotated Fig. 7 above, second side is opposed to first side seen in Fig. 4) in alternating first and second rows, respectively (Abe, annotated Fig. 7), the at least one series of ribs extending to the protruding portion along the transition portion (annotated Fig. 7) and extending in a converging orientation from the first peripheral edge to the protruding portion (Abe annotated Fig. 7; see where notches 25 which form a part of ribs converge).
Claims 4 and 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Simmons (US 2004/0153017), in view of Gaylord (US 7004919), in view of Abe (JP 2009233149A) and in further view of Spade (US 2015/0305908).

Spade teaches an analogous patellofemoral support 100 (knee brace 100) having an analogous sleeve 104 (tubular sleeve 104, [0033]) having an opening (Fig. 6; knee brace 100 is identical to knee brace 10 with identical components with several additions, knee brace 10 has opening 34 thus if follows that knee brace 100 has opening), an analogous strap assembly 106 (strapping component 106) and at least one loop 102 (metal or plastic loop) located on the sleeve ([0033]) at a medial or lateral side of the sleeve (metal or plastic loop 102 secured at a medial aspect of the tubular sleeve), the at least one loop arranged for at least one of the first and second straps to extend therethrough ([0033]).
It would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to provide the patellofemoral support of Simmons/Gaylord/Abe with at least one loop located on the sleeve generally at a medial or lateral side of the sleeve, the at least one loop arranged for at least one of the first and second straps to extend therethrough, as taught by Spade to allow for greater pull on the strapping component 106 before it is secured with the hooked material at the looped Velcro of the sleeve, [0033].
Regarding claim 5, the combination of Simmons in view of Gaylord, Abe and in further view Spade discloses the invention as described above and the combination further discloses 
at least one loop 102 extends obliquely relative to the axis of the sleeve (see annotated Spade Fig. 6 below) 

    PNG
    media_image15.png
    653
    531
    media_image15.png
    Greyscale


to guide extension of at least one of the first and second straps 106 about a periphery of the opening (loop 102 located in periphery of opening and loop guides strap 106, [0033], see annotated Fig. 6 above).

Claims 6-7 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Simmons (US 2004/0153017), in view of Gaylord (US 7004919), in view of Abe (JP 2009233149A) in further view of Einarsson (US 2009/0076426).
Regarding claim 6 Simmons in view of Gaylord and in further view of Gabel discloses the invention as described above.
Simmons in view of Gaylord and in further view of Gabel does not a film located on at least one of the first and second straps, the film inhibiting stretching of the at least one first and second straps.
Einarsson teaches an analogous support 10 (knee brace 10, [0045] having an analogous sleeve 14, 16 (assembly or shell 14 and assembly or shell 16) first and second straps 25, 27 ([frame straps 25, 27], [0041]; flexible and/or elastic region 44 forms a proximal frame strap 25 and a distal frame strap 27, [0071]) and teaches a film 46 (harder region 46, [0057]; film is defined as a thin sheet of any material [dictionary.com]; as seen in Fig. 3 region 46 is a thin sheet located on region 44 which forms frame straps 25, 27; the film inhibiting stretching of the at least one first and second straps (harder region 46 has more stiffness than elastic region 44, [0057]; it follows that it inhibits the stretching of the at least first and second straps)
It would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to have modified the first and second straps of Simmons/Gaylord/Abe to comprise a film located on at least one of the first and second straps, the film inhibiting the stretching of the at least one first and second straps, as taught by Einarsson, in order to provide straps that are less likely to be pulled out of shape.

Simmons/Gaylord/Abe/Einarsson does not disclose the film comprises a plurality of sections spaced apart by clearances along a segment of the at least one of the first and second straps proximate a diameter of the opening.
Einarsson teaches the film comprises a plurality of sections 46 (region 46) spaced apart by clearances 48 (slots or openings 48, Fig. 1, [0025], [0053]) along a segment of the at least one of the first and second straps 25, 27 (Fig.1).
It would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to provide a plurality of sections spaced apart by clearances along a segment of the at least one of the first and second straps of the patellofemoral support of Simmons/Gaylord/Abe/Einarsson as taught by Einarsson, in order to provide ventilation to the user when the knee brace is secured to the leg (Einarsson, [0053]).
Regarding claim 9, the combination of Simmons, Gaylord, Abe and Einarsson discloses the invention as described above but does not  disclose the film is located on an outer surface of the strap assembly.
Einarsson teaches an analogous strap assembly 25, 27 and first portions extending therefrom (frame straps 25, 27 and first portions extending therefrom, see annotated Fig. 2 
It would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to locate the film (harder region 46) of the strap assembly of the combination of Simmons/Gaylord/Abe/Einarsson on an outer surface of the strap assembly so that the user would not have to feel the harder region surface of the film and yet still have the strap assembly maintain stiffness.  
Claims 8  is/are rejected under 35 U.S.C. 103 as being unpatentable over Simmons (US 2004/0153017), in view of Gaylord (US 7004919), in view of Abe (JP 2009233149A) in further view of Einarsson (US 2009/0076426) and in further view of McCormick (US 2005/0038367).
Regarding claim 8, the combination of Simmons in view of Gaylord, in view of Abe and in further view of Einarsson discloses the invention as described above and Simmons further discloses the first portion 56, 58, 60, 62 (v-shaped portion 56 including V branches 60. 62 and base 58) of the strap assembly 14 extends on a first side of the opening (see annotated Fig. 1 below) 


    PNG
    media_image16.png
    604
    500
    media_image16.png
    Greyscale


and that at least one of the first and second straps 64, 66 extends to a second side of the opening (annotated Fig. 1) proximate in length to  an opening (annotated Fig. 1, length of strap 64, 62 near/proximal length of opening 22]), the first and second sides of the opening corresponding to opposed sides of an axis of the sleeve (annotated Fig. 1).  

    PNG
    media_image17.png
    604
    500
    media_image17.png
    Greyscale

Simmons does not disclose the film extends about the first portion of the strap assembly on a first side of the opening and the film extends along the at least one first and second straps to a second side of the opening.
Einarsson teaches the film 46 (harder region 46) extends about the first portion of the strap assembly (see annotated Fig. 2 below) on a first side of the opening (annotated Fig. 2) and 

    PNG
    media_image18.png
    652
    352
    media_image18.png
    Greyscale

It would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to extend the film to the strap assembly of the combination disclosed by the combination Simmons/Gaylord/Abe/Einarsson, such that the film extends 
Simmons/Gaylord/Abe/Einarsson discloses the invention as described above.
Simmons/Gaylord/Abe/Einarsson does not disclose the film extends along the at least one first and second straps to a second side of the opening proximate in length to a padded ring extending about the opening.
McCormick teaches an analogous patellofemoral support 5 (knee stabilizer 5, [0021], Fig. 2) having an analogous opening 14 ([0023]) and analogous first and second straps 11, 12 ([0023]) proximate in length ([0031]) to a padded ring 15 (patellar reinforcement ring 15, [0023]) extending about the opening (Fig. 2, [0023]).
It would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to provide a padded ring extending about the opening of the patellofemoral support of the combination of Simmons/Gaylord/Abe/Einarsson, as taught by McCormick, resulting in the first and second straps having film which extends along the straps of the combination of  Simmons/Gaylord/Abe/Einarsson and which extend to a second side of the opening, extending proximate in length to the padded ring extending about the opening, to provide an improved patellofemoral support that provides additional support to the patella (McCormick, [0023]).

Claims 19 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Simmons (US 2004/0153017) in view of Abe (JP 2009233149A).
Regarding claim 19, Simmons discloses a patellofemoral support 10 (brace 10), comprising: a sleeve 12 (leg encircling sleeve 12 [including bands 20, 40, 46] having an opening 22 (anterior opening 22, [0024]; a strap assembly 14 (tensioning strap 14, [0033] tensioning strap 14 comprises a V shape 56, base 58, proximal branches 60, 62 and arms 64, 66 [0033]-[0034]); a buttress 38 (substantially C-shaped buttress 38, [0026]); wherein the buttress has an arcuate shape (the buttress could be shaped like a donut or a J or any other suitable shape to meet the needs of the wearer, [0022]) with first and second ends (substantially C-shaped buttress 38 has first and second ends, Fig. 2, [0036]), the buttress arranged to removably secure to an inside surface of the strap assembly (see annotated Fig. 2 above with regard to claim 1 showing inside surface; a proximal branch 60 (Fig. 1) of the V 56 [first portion of strap assembly] overlies the proximal portion of the buttress 38 , and a distal branch 62 overlies the distal portion of the buttress 38, [0034]; a proximal elongate arm 64 is secured to and extends from an end of the distal V branch 60 and a distal elongate arm 66 is secured to and extends from an end of the distal V branch 62 [0035]; arms 64, 66 are secured to the V branches 60, 62, [0035]; the arms 64, 66 are adapted to wrap around the sleeve 12 and ends are securable to anchor bands, [0036]; it follow that the buttress which is overlied by the V-branch 56 [first portion of strap assembly] is arranged to removably secure to an inside surface of the strap assembly), the buttress having a protruding portion extending to the sleeve (buttress is shaped substantially as a cylinder that is bent along its longitudinal axis to form a C, [0026]; ends of C-shape are protrusions; the C-shape has a thickness which extends to the sleeve), the buttress having first 
Simmons does not disclose the buttress consisting of an elastomeric material and the buttress forming first and second opposing peripheral edges having different radii and defining a flat portion having opposed flat surfaces along first and second sides of the buttress, the first peripheral edge bordering the flat portion, the second side of the buttress being flat; wherein the buttress defines at least one series of ribs extending from the first peripheral edge toward the second peripheral edge, the at least one series of ribs is formed from a thickness of at least the flat portion, the at least one series of ribs extending along the first and second sides in alternating first and second rows, respectively, the at least one series of ribs extending to the protruding portion along a transition portion and Art Unit: 3786 Attorney Docket No.: 19793.609.17/18extending in a converging orientation from the first peripheral edge to the protruding portion; wherein the at least one series of ribs include first and second series of ribs spaced apart by a middle section of the buttress.


    PNG
    media_image4.png
    766
    583
    media_image4.png
    Greyscale



    PNG
    media_image9.png
    405
    330
    media_image9.png
    Greyscale

and defining a flat portion having opposed flat surfaces along first and second sides of the buttress (see annotated Abe Fig. 2 below), 

    PNG
    media_image10.png
    491
    342
    media_image10.png
    Greyscale


the first peripheral edge bordering the flat portion (see annotated Abe Fig. 2 above and annotated Fig. 1 below), the second side of the buttress being flat (see Abe annotated Fig. 2 above); wherein the buttress defines at least one series of ribs (ridges next to notches 25 [0026]; see Abe annotated Fig. 7 below; rib is defined as a part or element similar in function or appearance to a rib esp a structural or supporting member, dictionary.com; notches absorb strain ([0026] and thus support; ridges  similar in function and appearance to rib [similar to short ribs]) 

    PNG
    media_image19.png
    508
    471
    media_image19.png
    Greyscale

extending from the first peripheral edge toward the second peripheral edge (Abe, annotated Fig. 7 above, the at least one series of ribs is formed from a thickness of at least the flat portion (see Abe, annotated Fig. 7 below, [0023]), 

    PNG
    media_image20.png
    508
    471
    media_image20.png
    Greyscale


the at least one series of ribs extending along the first and second sides (first side see in Abe annotated Fig. 7 above, second side is opposed to first side seen in Fig. 4) in alternating first and second rows, respectively (Abe, annotated Fig. 7, each row has one rib), the at least one series of ribs extending to the protruding portion along a transition portion (annotated Fig. 7) and extending in a converging orientation from the first peripheral edge to the protruding portion (Abe annotated Fig. 7; see where ridges [next to notches 25] which form a part of ribs converge); wherein the at least one series of ribs include first and second series of ribs (annotated Fig. 7 above) spaced apart by a middle section of the buttress (see annotated Fig. 7 above).

Regarding claim 20, Simmons discloses a buttress 38 (substantially C-shaped buttress 38, [0026]) for an orthopedic device  10 (brace 10), wherein the buttress has an arcuate shape (the buttress could be shaped like a donut or a J or any other suitable shape to meet the needs of the wearer, [0022]) with first and second ends (substantially C-shaped buttress 38 has first and second ends, Fig. 2, [0036]), the buttress having a protruding portion extending to the sleeve (buttress is shaped substantially as a cylinder that is bent along its longitudinal axis to form a C, [0026]; ends of C-shape are protrusions; the C-shape has a thickness which extends to 
Simmons does not disclose the buttress consisting of an elastomeric material and the buttress forming first and second opposing peripheral edges having different radii and defining a flat portion having opposed flat surfaces along first and second sides of the buttress, the first peripheral edge bordering the flat portion, the second side of the buttress being flat; wherein the buttress defines at least one series of ribs extending from the first peripheral edge toward the second peripheral edge.
Abe teaches an analogous patellofemoral support 20 (elastomer resin pad 20, Fig. 1, [0021-0023]) having an analogous sleeve 10 (joint protection supporter 10) and an analogous 

    PNG
    media_image4.png
    766
    583
    media_image4.png
    Greyscale

the buttress consisting of an elastomeric material ([0021]) wherein the buttress forms first and second opposing peripheral edges having different radii (see annotated Fig. 7 below where the radii of the second opposing edge varies and thus differs from the first radii).

    PNG
    media_image9.png
    405
    330
    media_image9.png
    Greyscale

and defining a flat portion having opposed flat surfaces along first and second sides of the buttress (see annotated Abe Fig. 2 below), 

    PNG
    media_image10.png
    491
    342
    media_image10.png
    Greyscale


the first peripheral edge bordering the flat portion (see annotated Abe Fig. 2 above and annotated Fig. 1 below), the second side of the buttress being flat (see Abe annotated Fig. 2 above); wherein the buttress defines at least one series of ribs (ridges next to notches 25, [0026]; see Abe annotated Fig. 7 below; rib is defined as a part or element similar in function or appearance to a rib esp a structural or supporting member, dictionary.com; notches absorb strain ([0026] and thus support; ridges next to notches similar in function and appearance to rib [similar to short ribs]) 

    PNG
    media_image19.png
    508
    471
    media_image19.png
    Greyscale

extending from the first peripheral edge toward the second peripheral edge (Abe, annotated Fig. 7 above, the at least one series of ribs is formed from a thickness of at least the flat portion (see Abe, annotated Fig. 7 below), 

    PNG
    media_image20.png
    508
    471
    media_image20.png
    Greyscale


the at least one series of ribs extending along the first and second sides (first side see in Abe annotated Fig. 7 above, second side is opposed to first side seen in Fig. 4) in alternating first and second rows, respectively (Abe, annotated Fig. 7, each row has one rib), the at least one series of ribs extending to the protruding portion along a transition portion (annotated Fig. 7) and extending in a converging orientation from the first peripheral edge to the protruding portion (Abe annotated Fig. 7; see where notches 25 which form a part of ribs converge); wherein the at least one series of ribs include first and second series of ribs (annotated Fig. 7 above) spaced apart by a middle section of the buttress (see annotated Fig. 7 above).


.  
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 



Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alireza Nia can be reached on 571-270-3076. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/G.M./Examiner, Art Unit 3786                                                                                                                                                                                                        
/ALIREZA NIA/Supervisory Patent Examiner, Art Unit 3786